        Case: 3:20-cv-00598-jdp Document #: 22 Filed: 05/18/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 SARAH HOUSTON,

                               Plaintiff,
                                                                            ORDER
        v.
                                                                         20-cv-598-jdp
 ANDREW SAUL,

                               Defendant.


       Pro se plaintiff Sarah Houston filed this lawsuit seeking review of a final decision

denying her claim for disability insurance benefits under the Social Security Act. Her brief in

support of her appeal was due February 1, 2021, but she did not file one. The court gave

Houston until May 7, 2021, to file a brief in support of her appeal and warned her that her

case would be dismissed for her failure to prosecute it if she did not respond. Dkt. 21. The

deadline has passed, and the court has received nothing from Houston. Accordingly, I am

dismissing this case without prejudice for plaintiff’s failure to prosecute it. James v. McDonald’s

Corp., 417 F.3d 672, 681 (7th Cir. 2005) (“A district court has the authority under Federal

Rule of Civil Procedure 41(b) to enter a sua sponte order of dismissal for lack of prosecution.”).
        Case: 3:20-cv-00598-jdp Document #: 22 Filed: 05/18/21 Page 2 of 2




                                           ORDER

       IT IS ORDERED that plaintiff Sarah Houston’s appeal is DISMISSED without

prejudice for her failure to prosecute it. The clerk of court is directed to enter judgment for

defendant and close this case.

       Entered May 18, 2021.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
